                                                                      May 1, 2021

            BY ECF

            The Honorable Jesse M. Furman
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                   RE:    United States v. Michael Avenatti,
                          19 Cr. 374 (JMF)

            Dear Judge Furman:

                    I write pursuant to the Court’s individual rules (Rule 10(C)) regarding the filing
            of redacted documents on CM/ECF. Tonight, the defense in the above-captioned case
            filed its omnibus pre-trial motion and seeks leave to keep Exhibits B, C, and F under
            seal. These exhibits contain sensitive information that is subject to the standing
            protective order governing the disclosure of confidential materials. Should the Court
            deny this application to keep the exhibits sealed in their entirety, the defense
            respectfully requests an opportunity to propose specific redactions for the Court’s
            consideration.
The mere fact that the documents are subject to an agreement
between the parties does not mean that they should be sealed          Respectfully Submitted,
given that they have now been filed in support of a motion
and are presumably subject to the presumption in favor of
public access to judicial documents. If either party believes         Robert M. Baum
that any of the documents should remain sealed in their               Tamara L. Giwa
entirety, that party shall file a letter brief addressing the basis
                                                                      Andrew J. Dalack
for doing so by May 7, 2021; in the absence of such a letter
brief, Defendant shall confer with the Government and, no             Assistant Federal Defenders
later than May 11, 2021, propose specific redactions to the
documents in accordance with the procedures set forth in the          Counsel for Michael Avenatti
Court's Individual Rules and Practices. Any opposition to any
            Cc:     Government Counsel
request to seal or redact, by the press or otherwise, shall be
filed within two business days. The Clerk of Court is
directed to terminate ECF No. 116. SO ORDERED.
                                                                                    May 3, 2021
